Citation Nr: 1636976	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  16-08 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to retroactive payment of Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from August to September 1973.  He died in February 2016.  The appellant is his daughter.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2015 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2016, the appellant testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.


FINDINGS OF FACT

1. In a rating decision issued to the Veteran on February 27, 2014, he was granted service connection for dysthymic disorder, with an assigned rating of 100 percent, effective May 9, 1994, and basic eligibility to DEA benefits was established from May 9, 1994, on the basis that the Veteran was found to have a total service-connected disability, permanent in nature, as of that date.

2. The appellant seeks retroactive payment of DEA benefits under 38 U.S.C. Chapter 35 for her schooling from May 9, 1994, to 2000.

3. The appellant's application for DEA benefits was received by VA in April 2015.


CONCLUSION OF LAW

The criteria for retroactive payment of DEA benefits have not been met.  38 U.S.C.A. §§ 3512, 5113 (West 2014); 38 C.F.R. §§ 21.1029(b), 21.4131 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision issued to the Veteran on February 27, 2014, the agency of original jurisdiction (AOJ) granted service connection for dysthymic disorder, with an assigned rating of 100 percent, effective May 9, 1994.  Also, in that decision, basic eligibility to DEA benefits were established from May 9, 1994, on the basis that the Veteran was found to have a total service-connected disability, permanent in nature, as of that date.  Enclosed with the decision were VA forms for applying for Chapter 35 DEA benefits and a pamphlet regarding such benefits.

In April 2015, the appellant applied for DEA benefits under 38 U.S.C. Chapter 35.  In an April 2015 "Certificate of Eligibility" letter, the AOJ informed the appellant that she was entitled to benefits for an approved program of education or training under the Chapter 35 DEA program.  The letter informed the appellant that the choices for the beginning date of her eligibility were the May 9, 1994, effective date of the Veteran's permanent and total service-connected disability or the date VA notified the Veteran of his permanent and total service-connected disability, and that she had eight years from the beginning date she chose to use her benefits.  

In May 2015, the appellant responded that she was choosing May 9, 1994, as the beginning date for her DEA benefits.  In a July 2015 denial letter, the AOJ informed the appellant that it could not, by law, pay for training that took place more than one year before her claim for such was received in April 2015.  

The appellant in this case is seeking retroactive payment of DEA benefits under 38 U.S.C. Chapter 35 for her schooling from May 9, 1994, to 2000, resulting in a Bachelor's of Science degree.

The commencing date of an award of DEA benefits under 38 U.S.C. Chapter 35 is generally no earlier than one year before the date that the application for such benefits is filed with VA.  See 38 C.F.R. §§ 21.1029(b), 21.4131(d).  However, an eligible person's application for such benefits will be considered as having been filed on his or her eligibility date if certain requirements are met, including (1) the eligibility date is more than one year before the date of the initial rating decision that establishes that the Veteran has a permanent and total disability, and (2) the eligible person files his or her original application for DEA benefits under 38 U.S.C. Chapter 35 within one year of the initial rating decision establishing the existence of the service-connected permanent and total disability of the person from whom such eligibility is derived.  38 U.S.C.A. § 5113(b); 38 C.F.R. § 21.4131(e).

In this case, the appellant was eligible for DEA benefits beginning the May 9, 1994, date that basic eligibility to DEA benefits was established in the February 27, 2014 rating decision.  See 38 U.S.C.A. § 3512.  The initial rating decision establishing that the Veteran had a permanent and total disability, and thereby establishing the appellant's basic eligibility to DEA benefits under 38 U.S.C. Chapter 35, was issued on February 27, 2014.  The appellant filed her original application for DEA benefits under 38 U.S.C. Chapter 35 in April 2015, more than one year after the February 27, 2014, decision.  There is therefore no legal basis for considering the appellant's application for such benefits as having been filed on her May 9, 1994, eligibility date, and thus no basis for awarding retroactive payment of Chapter 35 DEA benefits.

The Board notes the Veteran's contentions in this case, as reflected in an August 2015 statement and in her June 2016 testimony before the Board.  Her assertions include the following: The Veteran's claim had been ongoing for 20 years before it was resolved, and that, while she was 19 at the time of the May 9, 1994, effective date of the Veteran's permanent and total disability rating, she was almost 40 when his claim was granted and had to wait for a decision as to whether VA was even going to recognize her as a dependent of the Veteran for benefit purposes.  The Veteran had been found incompetent and did not receive his retroactive benefits, and the appellant was not recognized as an eligible dependent by VA, until September 11, 2014, so that if she had applied for benefits prior to that date, she felt she would have been denied.  As the Veteran was found incompetent to handle his VA benefits, he should not have been expected to competently provide the appellant with the proper information regarding DEA benefits given to him by VA.  In the notice letters the Veteran received regarding Chapter 35 DEA benefits for his children, there was no mention of any one-year rule to apply for retroactive benefits.  The appellant attempted several times to obtain the correct form to file her claim before finally doing so in March 2015.  She was provided two separate, confusing letters of "Certificate of Eligibility," which both indicated that she could, and should, elect to receive benefits beginning May 9, 1994, but with the second letter providing the contradictory statement that she may only receive benefits up to one year prior to the date VA received her application.  

The Board acknowledges the appellant's position in this case and regrets the circumstances of involving the timing of her application for retroactive DEA benefits, as well as any misleading information contained in the subsequent "Certificate of Eligibility" letters received by the appellant.  However, the Board is bound by the statutes and regulations governing the payment of benefits.  As, for the reasons discussed above, there is no legal basis for granting retroactive payment of DEA benefits under 38 U.S.C. Chapter 35 in this case, the appellant's claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As the law, and not the evidence, is dispositive of the claim, there is no reasonable possibility that further notice or assistance would aid in substantiating this claim. Thus, any deficiencies of notice or assistance are moot.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001); VAOPGCPREC 5-2004.



ORDER

Retroactive payment of DEA benefits under 38 U.S.C. Chapter 35 is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


